     Case 1:18-cv-00554-DAD-EPG Document 47 Filed 06/22/20 Page 1 of 3


1

2

3

4

5

6

7                                         UNITED STATES DISTRICT COURT

8                                    EASTERN DISTRICT OF CALIFORNIA

9
10    RICHARD SCOTT KINDRED,                               Case No. 1:18-cv-00554-DAD-EPG (PC)
11                           Plaintiff,
12              v.                                         ORDER SETTING SETTLEMENT
                                                           CONFERENCE
13    BRANDON PRICE, et al.,
14                           Defendants.
15

16             Plaintiff, Richard Scott Kindred, a civil detainee at Coalinga State Hospital, is proceeding

17   pro se and in forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The

18   Court has determined that this case will benefit from a settlement conference. Therefore, this

19   case will be referred to Magistrate Judge Sheila K. Oberto to conduct a settlement conference at

20   the U. S. District Court, 2500 Tulare Street, Fresno, California 93721 in Courtroom #7 on

21   November 5, 2020 at 10:30 a.m. The court will issue the necessary transportation order in due

22   course.

23             In accordance with the above, IT IS HEREBY ORDERED that:

24             1. This case is set for a settlement conference before Magistrate Judge Sheila K. Oberto

25                   on November 5, 2020, at 10:30 a.m. at the U. S. District Court, 2500 Tulare Street,

26                   Fresno, California 93721 in Courtroom #7.

27             2. A representative with full and unlimited authority to negotiate and enter into a binding

28
                                                           1
     Case 1:18-cv-00554-DAD-EPG Document 47 Filed 06/22/20 Page 2 of 3


1                 settlement shall attend in person.1

2             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

3                 The failure of any counsel, party or authorized person subject to this order to appear in

4                 person may result in the imposition of sanctions. In addition, the conference will not

5                 proceed and will be reset to another date.

6             4. Each party shall provide a confidential settlement statement to the following email

7                 address: skoorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

8                 statement addressed: U.S. District Court, 2500 Tulare Street, Fresno, California

9                 93721, “Attention: Magistrate Judge Sheila K. Oberto.” The envelope shall be marked

10                “Confidential Settlement Statement.” Settlement statements shall arrive no later than

11                October 29, 2020. Parties shall also file a Notice of Submission of Confidential

12                Settlement Statement (See Local Rule 270(d)).

13

14                Settlement statements should not be filed with the Clerk of the Court nor served on

15                any other party. Settlement statements shall be clearly marked “confidential” with

16                the date and time of the settlement conference clearly noted on the first page.

17

18                The confidential settlement statement shall be no longer than five pages in length,

19

20            1
                While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement conferences… .”
21   United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th
     Cir. 2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”).
22   The term “full authority to settle” means that the individuals attending the mediation conference must be authorized
     to fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
23   Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
     Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
24   have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
     Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
25
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
     at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
26   requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
               Further, although the Court is ordering that the parties appear in person, in light of the coronavirus (COVID-
27   19) outbreak and the evolving coronavirus protocols, the settlement conference may be conducted telephonically or
     by some other remote means.
28
                                                                 2
     Case 1:18-cv-00554-DAD-EPG Document 47 Filed 06/22/20 Page 3 of 3


1                typed or neatly printed, and include the following:

2                   a. A brief statement of the facts of the case.

3                   b. A brief statement of the claims and defenses, i.e., statutory or other grounds

4                       upon which the claims are founded; a forthright evaluation of the parties’

5                       likelihood of prevailing on the claims and defenses; and a description of the

6                       major issues in dispute.

7                   c. A summary of the proceedings to date.

8                   d. An estimate of the cost and time to be expended for further discovery, pretrial,

9                       and trial.

10                  e. The party’s position on settlement, including present demands and offers and a

11                      history of past settlement discussions, offers, and demands.

12                  f. A brief statement of each party’s expectations and goals for the settlement

13                      conference, including how much a party is willing to accept and/or willing to

14                      pay.

15                  g. If the parties intend to discuss the joint settlement of any other actions or

16                      claims not in this suit, give a brief description of each action or claim as set

17                      forth above, including case number(s) if applicable.

18

19   IT IS SO ORDERED.
20
        Dated:     June 22, 2020                                /s/
21                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                        3
